FILED
8/4/2015 2:15:18 PM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Consuelo Gomez



                                                   CAUSE NO. 2014 – CI 19385
                                                                                            FILED IN
                                                                                     4th COURT OF APPEALS
                                                                                      SAN ANTONIO, TEXAS
                 LEVY TOWNHOUSE OWNERS, INC                    )(         IN THE DISTRICT  COURT
                                                               )(                    09/4/2015 2:36:24 PM
                                                               )(                      KEITH
                                                                          408TH JUDICIAL      E. HOTTLE
                                                                                          DISTRICT
                                                                                             Clerk
                 VS                                            )(
                                                               )(        BEXAR COUNTY, TEXAS
                 KATHLEEN BARRACO                              )(


                                                   NOTICE OF APPEAL

                         This Notice of Appeal is filed by Kathleen Barraco, Respondent, a party to this

                 proceeding who seeks to alter the trial court's judgment or other appealable order.

                         1.       The trial court, cause number, and style of this case are as shown in the

                 caption above.

                         2.       Kathleen Barraco desires to appeal from the default judgment granted and

                 entered on May 1, 2015. Defendant appeals the granting of said judgment as service was

                 defective in the cause, whereby the court lacked jurisdiction.

                         3.       Defendants Motion for New Trial was filed on June 1, 2015, and denied

                 by operation of law on July 15, 2015.

                         4.       This appeal is being taken to the Fourth Court of Appeals, San Antonio,

                 Bexar County Texas..

                         5.    The deadline for filing the Notice of Appeal is August 15, 2015.




                                                                      Respectfully submitted


                                                               _/sBernard Buecker Bar no 03314500
                                                    310 S St Mary’s, # 1220
                                                    San Antonio, Texas 78205
                                                    Tel. 210 226 1788 Fax. 858 9307
                                                    Attorney for Anna Maria Cancino
                                                    mastholte@aol.com

                            CERTIFICATE OF SERVICE

       I certify that a true copy of this Notice of Appeal was served in accordance with

rule 9.5 of the Texas Rules of Appellate Procedure on each party or that party's lead

counsel as follows:

Party: LEVY TOWNHOUSE OWNERS, INC

Lead attorney: M. Susan Rice

Address of service: 39340 IH 10 West, Suite D, Boerne, Texas 78006

Method of service:    srice@msricelaw.com & fax no. 1 888 840 1597

Date of service: August 3, 2015.

       A copy of this notice is being filed with the appellate clerk in accordance with

rule 25.1(e) of the Texas Rules of Appellate Procedure.


                                        _/s Bernard Buecker 3 August 2015
                                        Bernard "Ben" Buecker
                                        Attorney for Respondent, Kathleen Barraco




                                            2